OPINION

KELLER, Judge.
On April 16, 1997 this Court published an opinion holding that applicant’s claims were not barred by the subsequent writ provisions in Article 11.07, § 4. Ex Parte Torres, 948 S.W.2d 469 (Tex.Crim.App.1997). We remanded the case to the trial court to resolve conflicting findings regarding applicant’s allegations.1 Id. at 476. The trial court has issued findings of fact and conclusions of law in applicant’s favor, and those findings and conclusions are supported by the record. As a result, we find that applicant is entitled to relief. Relief is granted. The convictions in cause numbers 567451-B and 567452-B in the 183rd Judicial District Court of Harris County are set aside, and applicant is remanded to the custody of the sheriff of Harris County, Texas, to answer the indictments in these causes.
Copies of this opinion shall be sent to the Texas Department of Criminal Justice, Institutional and Pardons and Paroles Divisions.
OVERSTREET, J., concurs in the result.

. Applicant’s allegations, the evidence concerning those allegations, and the trial court’s findings are adequately detailed in that opinion, and we will not repeat them here. See Torres, 943 S.W.2d at 475, 476.